Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Victoria Ann Douglas, Appellant                     Appeal from the 124th District Court of
                                                    Gregg County, Texas (Tr. Ct. No. 42769-
No. 06-13-00243-CR          v.                      B). Memorandum Opinion delivered by
                                                    Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                        Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
$382.50 assessment for the fees of appellant’s court-appointed attorney.     As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Victoria Ann Douglas, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED MAY 30, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk